

Exhibit 10.22
IEC ELECTRONICS CORP.
BOARD OF DIRECTORS DEFERRED COMPENSATION PLAN


1. PURPOSE OF THE PLAN. The purpose of the IEC Electronics Corp. Board of
Directors Deferred Compensation Plan (the “Plan”) is to facilitate the
recruitment and retention of qualified individuals to serve as members of the
Board of Directors of IEC Electronics Corp. (the “Company”) by providing
nonemployee directors of the Company the opportunity to defer all or a portion
of their cash compensation.


2. DEFINITIONS.


2.1. “Annual Deferred Compensation Agreement” means a written agreement between
a Participant and the Company in substantially the form set forth in Appendix A,
whereby a Participant agrees to defer a portion of his or her Compensation.


2.2. “Change in Control” means a change in the ownership or effective control of
the Company, or in the ownership of a substantial portion of the assets of the
Company, all as defined under Section 409A(a)(2)(A)(v) of the Code and any
regulations or other guidance issued thereunder.


2.3. “Code” means the Internal Revenue Code of 1986, as amended.


2.4. “Committee” means the Compensation Committee of the Company’s Board of
Directors, or any successor to the Committee.


2.5. “Compensation” means a Participant’s fees, payable in cash, for services
rendered by a Participant as a Director of the Company. Compensation shall not
include any amounts paid by the Company to a Participant that are not strictly
in consideration for personal services, such as expense reimbursements.


2.6. “Deferred Account” means the record maintained by the Company for each
Participant of the cumulative amount of Compensation deferred pursuant to this
Plan.


2.7. “Director” means an individual who is not an employee of the Company and
who is a member of the Company’s Board of Directors.


2.8. “Participant” means a Director who has entered into a written Annual
Deferred Compensation Agreement with the Company in accordance with the
provisions of the Plan.


2.9. “Termination” means the Participant’s ceasing to be a Director of the
Company for any reason whatsoever, whether voluntarily or involuntarily,
including by reason of retirement, resignation, removal or death.
Notwithstanding the preceding sentence, the date on which a Participant ceases
to be a Director of the Company shall be deemed to have not occurred for
purposes of this Plan unless such cessation constitutes a “separation from
service” within the meaning of Section 409A(a)(2)(A)(i) of the Code and any
regulations or other guidance issued thereunder.
 
1

--------------------------------------------------------------------------------


 
3. ADMINISTRATION AND INTERPRETATION. The Committee shall have final discretion,
responsibility, and authority to administer and interpret the Plan. This
includes the discretion and authority to determine all questions of fact,
eligibility, or benefits relating to the Plan. The Committee may also adopt any
rules it deems necessary to administer the Plan. The Committee’s
responsibilities for administration of the Plan may be exercised by Company
employees who have been assigned those responsibilities by the Committee. Any
Company employee exercising responsibilities relating to the Plan in accordance
with this section shall be deemed to have been delegated the discretionary
authority vested in the Committee with respect to those responsibilities, unless
limited in writing by the Committee. Any interpretation of the Plan by the
Committee shall be final and binding on the Participants.


4. PARTICIPANT DEFERRAL AND DISTRIBUTION ELECTIONS; TIME AND AMOUNT OF ELECTION.


A Director who wishes to participate in the Plan must execute an Annual Deferred
Compensation Agreement either (a) for newly eligible individuals, within 30 days
after first becoming eligible to participate in the Plan (to defer Compensation
earned for the remainder of that calendar year), or (b) for incumbent directors,
prior to January 1 of any calendar year for which the Annual Deferred
Compensation Agreement is to be effective. The amount of Compensation to be
deferred for that calendar year will be specified in the appropriate Annual
Deferred Compensation Agreement, which shall be irrevocable. An Annual Deferred
Compensation Agreement that is timely delivered to the Company shall be
effective with respect to Compensation earned in all calendar years following
the year in which the Annual Deferred Compensation Agreement is delivered to the
Company, unless such agreement is revoked or modified (which revocation or
modification shall be effective on the first day of the calendar year following
the year in which such revocation or modification is delivered to the Company)
or until terminated automatically upon either the termination of the Plan or the
Participant’s Termination.


5. DEFERRED ACCOUNTS


For each Participant there shall be established a Deferred Account.  The
maintenance of individual Deferred Accounts is for bookkeeping purposes
only.  The Company is not obligated to make actual contributions to fund this
Plan or to acquire or set aside any particular assets for the discharge of its
obligations, nor is any Participant to have any property rights in any
particular assets held by the Company, whether or not held for the purpose of
funding the Company's obligations hereunder.


5.1. CREDITING CASH TO A DEFERRED ACCOUNT.  If a Participant defers receipt of
any portion of compensation by having an amount credited to a Deferred Account,
then on each date that payment would have been made in cash, the Company will
credit to the Deferred Account an amount equal to the dollar amount of the
compensation deferred.
 
2

--------------------------------------------------------------------------------


 
5.2. INTEREST.  On the last day of each fiscal quarter, the Company will also
credit the Deferred Account with interest, calculated at the Interest Rate, on
the aggregate amount credited to the Deferred Account.  For purposes of the
Plan, "Interest Rate" means the quarterly rate at which interest is deemed to
accrue on the amounts credited in a Deferred Account for a Participant.  The
quarterly rate shall be the average interest rate paid by the Company during the
quarter to its senior lender.  If the Company has no senior lender, the
quarterly rate shall be based upon the rate of interest announced by
Manufacturers and Traders Trust Company from time to time at its Rochester, New
York office as its prime commercial lending rate (the "Prime Rate") and shall be
the Prime Rate in effect as of the last day of the fiscal quarter.


5.3. VESTING.  All amounts credited to a Deferred Account shall be fully vested
at all times.


6. DISTRIBUTIONS.


6.1. DISTRIBUTIONS IN GENERAL. The Company shall distribute Participants’
Deferred Accounts as elected by each Participant in the applicable Annual
Deferred Compensation Agreement, except as otherwise provided in this Section 6.
Notwithstanding any provision in this Plan to the contrary, the Committee shall
disregard any election by a Participant to the extent such election would result
in an “acceleration of benefits” or a “change in time or form of distribution”
within the meaning of Section 409A of the Code and any regulations or other
guidance issued thereunder.


6.2. UPON CHANGE IN CONTROL. No later than 10 days following a Change in
Control, a Participant’s Deferred Account, whether or not in payment pursuant to
Sections 6.3 or 6.4 below, shall be due and payable and shall be distributed to
the appropriate Participant, or his or her beneficiary designated in accordance
with Section 6.4 below, in a single lump-sum payment.


6.3. PLAN BENEFITS UPON TERMINATION. Upon Termination, payments of a
Participant’s Deferred Account shall commence on the date and shall be made in
the manner elected by the Participant in the applicable Annual Deferred
Compensation Agreement. Unpaid balances under the installment election continue
to earn interest at the applicable rate set forth in Section 4.2 above. If there
is no effective distribution election in place for a Participant as of the date
of his or her Termination, his or her Deferred Account shall be paid out in
quarterly installments over ten years beginning January 1 of the year following
Termination. Notwithstanding anything in this Section 6.3 to the contrary, if
the Participant is a “specified employee” within the meaning of Section
409A(a)(2)(B)(i) of the Code and any regulations or other guidance
issued  thereunder, the payments under this Section 6.3 shall not commence
before the date which is 6 months after the date of such Participant’s
separation from service (or, if earlier, the date of death of the Participant).
 
3

--------------------------------------------------------------------------------


 
6.4. DISTRIBUTIONS FOLLOWING PARTICIPANT DEATH; DESIGNATION OF BENEFICIARY. The
Company shall make all payments to the Participant, if living. A Participant
shall designate a beneficiary in his or her Annual Deferred Compensation
Agreement. If a Participant dies either before benefit payments have commenced
under this Plan or after his or her benefits have commenced but before his or
her entire Deferred Account has been distributed, his or her designated
beneficiary shall receive any benefit payments in accordance with the elections
made by the Director in Sections 2 and 3 of the Annual Deferred Compensation
Agreement and this Plan. If no designation is in effect when any benefits
payable under this Plan become due, the beneficiary shall be the spouse of the
Participant, or if no spouse is then living, the Participant’s estate.


7. MISCELLANEOUS.


7.1. ASSIGNABILITY. A Participant’s rights and interests under the Plan may not
be assigned or transferred except, in the event of the Participant’s death, as
described in Section 6.4.


7.2. TAXES. The Company shall deduct from all payments made under this Plan all
applicable federal, state or local taxes required by law to be withheld.


7.3. CONSTRUCTION. To the extent not preempted by federal law, the Plan shall be
construed according to the laws of the state of New York without regard to
conflict of law rules. Notwithstanding any other provision herein, this Plan
shall be construed, administered, and governed in a manner that is consistent
with, and that satisfies the requirements of, Section 409A of the Code and any
regulations or other guidance issued thereunder, so that taxation of a
Participant is deferred under this Plan until distribution as provided
hereunder. Any provision that would cause the Plan to fail to satisfy the
requirements of Section 409A of the Code and any regulations or other guidance
issued thereunder shall have no force and effect until amended to comply with
such requirements (which amendment may be retroactive to the extent permitted by
Section 409A of the Code and may be made by the Company’s Board of Directors (or
any committee thereof) without the consent of the Participants).


7.4. FORM OF COMMUNICATION. Any election, application, notice or other
communication required or permitted to be made by a Participant to the Committee
or the Company shall be made in writing and in such form as the Company may
prescribe. Such communication shall be effective upon receipt by the Company’s
Chief Financial Officer.


8. AMENDMENT AND TERMINATION. Subject to Section 7.3 hereof, the Company, acting
through its Board of Directors, or any committee of the Board of Directors, may,
at its sole discretion, amend or terminate the Plan at any time, provided that
the amendment or termination shall not adversely affect the vested or accrued
rights or benefits of any Participant without the Participant’s prior consent.
Moreover, no such amendment or termination shall be effective to the extent such
action would result in an “acceleration of benefits” or a “change in time or
form of distribution” within the meaning of Section 409A of the Code and any
regulations or other guidance issued thereunder.
 
4

--------------------------------------------------------------------------------


 
9. UNSECURED GENERAL CREDITOR. The Company’s obligation under the Plan shall be
an unfunded and unsecured promise of the Company to pay money in the future. The
Plan does not grant Participants and their beneficiaries, heirs, successors, and
assigns any legal or equitable right, interest, or claim in any property or
assets of the Company. The assets of the Company shall not be held under any
trust for the benefit of Participants, their beneficiaries, heirs, successors,
or assigns, or held in any way as collateral security for the fulfilling of the
obligations of the Company under this Plan. Any and all Company assets shall be,
and remain, the general, unpledged, unrestricted assets of the Company.


10. LAWSUITS, JURISDICTION, AND VENUE. Any lawsuit claiming entitlement to
benefits under this Plan must be initiated no later than one year after the
event(s) giving rise to the claim occurred. Any legal action involving benefits
claimed or legal obligations relating to or arising under this Plan may be filed
only in Federal District Court in the city of Rochester, New York. Federal law
shall be applied in the interpretation and application of this Plan and the
resolution of any legal action. To the extent not preempted by federal law, the
laws of the state of New York shall apply, without regard to principles of
conflict of laws.

 
5

--------------------------------------------------------------------------------

 


APPENDIX A


Form of Annual Deferred Compensation Agreement


ANNUAL DEFERRED COMPENSATION AGREEMENT


THIS AGREEMENT dated _____________________, is between IEC ELECTRONICS CORP.
(“the Company”) and _________________ (the “Director”). The Company designates
the Director as a Participant in the Company’s Board of Directors Deferred
Compensation Plan (the “Plan”), which is incorporated into this Agreement.


The Company and the Director agree as follows:


For the calendar year commencing _________________ and until revoked or modified
in accordance with the terms of the Plan, the Director irrevocably elects as
follows:


1. The Director elects to defer receipt of:

           
A.
$      Dollars; or
           
B.
      percent of Compensation
       
The Company believes, but does not guarantee, that a deferral election made in
accordance with the terms of the Plan is effective to defer the receipt of
taxable income. The Director has been advised to consult with his or her
attorney or accountant familiar with the federal and state tax laws regarding
the tax implications of this Deferred Compensation Agreement and the Plan.



2. The Director elects the following form of payment of his or her Deferred
Account (choose number of years):

             
Quarterly installment payments (estimated to be level payments) over a period of
      years (not to exceed 10 years), payable on the first day of the month
beginning the calendar quarter immediately following the distribution beginning
date as set forth below, and continuing on the first day of the month beginning
each subsequent calendar quarter until paid in full.




 
6

--------------------------------------------------------------------------------

 

3. The Director elects the following Deferred Account distribution beginning
date (choose one):

         
   
 
A.
 
Date of Termination.
   
 
B.
 
First anniversary of the date of Termination.
   
 
C.
 
Second anniversary of the date of Termination.
   
 
D.
 
The later of age       or Termination.



4. Following the death of a Director, the Company will pay the Director's
designated beneficiary the Deferred Account balance in the manner set forth in
Section 6.4 of the Plan.


5. The Director’s designated beneficiary is                               .


    Address of designated beneficiary __________________________________
                                                           
__________________________________


     IN WITNESS WHEREOF, the parties have entered into this Agreement on the day
first written above.


IEC ELECTRONICS CORP.
By ____________________________________




DIRECTOR
_______________________________________

 
7

--------------------------------------------------------------------------------

 